Name: Commission Regulation (EC) No 962/1999 of 6 May 1999 amending Regulation (EC) No 2789/98 derogating temporarily from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  European Union law
 Date Published: nan

 Avis juridique important|31999R0962Commission Regulation (EC) No 962/1999 of 6 May 1999 amending Regulation (EC) No 2789/98 derogating temporarily from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector Official Journal L 119 , 07/05/1999 P. 0025 - 0025COMMISSION REGULATION (EC) No 962/1999of 6 May 1999amending Regulation (EC) No 2789/98 derogating temporarily from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal(1), as last amended by Regulation (EC) No 1633/98(2), and in particular Article 9(2) thereof,(1) Whereas Commission Regulation (EC) No 2789/98(3), as last amended by Regulation (EC) No 677/1999(4), granted a temporary derogation from Commission Regulation (EC) No 1445/95(5), as last amended by Regulation (EC) No 2648/98(6), on rules of application for import and export licences in the beef and veal sector;(2) Whereas certain products falling within CN code 1602 50 should be added to the list of products concerned by the derogation pursuant to Article 10(5);(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Article 1(2) of Regulation (EC) No 2789/98 is hereby replaced by the following: "2. Notwithstanding the first sentence of Article 10(5) of Regulation (EC) No 1445/95, licence applications for a quantity not exceeding 22 tonnes of products falling within CN codes 0201, 0202, 1602 50 31 91/95, 1602 50 31 93/95, 1602 50 39 91/95, 1602 50 39 93/95, 1602 50 39 94/95, 1602 50 39 95/05, 1602 50 39 95/95, 1602 50 39 96/15 and 1602 50 39 96/25 shall not, at the applicant's request, be subject to the five-day time lag."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28.6.1968, p. 24.(2) OJ L 210, 28.7.1998, p. 17.(3) OJ L 347, 23.12.1998, p. 33.(4) OJ L 83, 27.3.1999, p. 42.(5) OJ L 143, 27.6.1995, p. 35.(6) OJ L 335, 10.12.1998, p. 39.